Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating various prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to petitioner’s inmate account. Although petitioner urges this Court to nevertheless review the matter, the questions presented do not come within the exception to the mootness doctrine (see Matter of Afrika v Jones, 148 AD2d 811 [1989], lv denied 74 NY2d 607 [1989]). Accordingly, petitioner has received all the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Harding v Fischer, 102 AD3d 1022, 1023 [2013]).
*1189Peters, P.J., Lahtinen, Spain and. Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.